DETAILED CORRESPONDENCE
This Office action is in response to the application filed 05/22/2019, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2019, 10/01/2020, and 03/15/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 17 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within

(2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Independent claims 1, 9 and 17 are directed toward a method, a system, and a computer program product comprising a non-transitory computer-readable storage medium with code (paraphrased), respectively. Therefore, it can be seen that it falls within one of the four statutory categories of invention. However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
(a)    Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 9 and 17 are directed towards the abstract idea of expanding a route determination algorithm, determining a cost of a cruise route, coding. 

•    an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•    an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
•    an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•    an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•    an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claims 9 recites “at least one processor”; however, there is no transformation or reduction of a particular article to a different state or thing. There are no additional 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•    an additional element merely recites the words “outputting” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
•    an additional element adds insignificant extra-solution activity to the judicial exception; and
•    an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in at least Applicant’s claim 9 is implemented on a processor, i.e. merely use the controller as a tool to perform the method, and there are no further limitations or structural elements, that go beyond the controller, it can clearly be seen that the abstract idea of identifying, expanding, determining, coding, generating and providing. Thus, there is no integration of the abstract idea into a practical application. In other words, the mere providing a parking cruise route such that a mobile apparatus receives the response is not an integration into a practical application. Since, the abstract idea is only being transmitted to the mobile apparatus and the mobile apparatus is not integrating the provided/received parking cruise route response.

•    adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
•    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of one or more computers to implement a mathematical concept, such as the claimed expanding a route determination algorithm (e.g. re-route), determining whether a cost of a cruise route, and determining that the likelihood of finding parking are well-understood, routine and conventional activity.
Thus, since claims 1, 9 and 17 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 2-8, 10-16, and 18-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-8, 10-16, and 18-20 are also rejected under 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661